Citation Nr: 0101050	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely substantive appeal was filed with repect to 
either entitlement to a compensable evaluation for sinusitis 
or entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions in January 
1997 and April 1997 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for a compensable 
evaluation for sinusitis on January 14, 1997, and 
notification of the decision was mailed on February 7, 1997.

2.  The RO denied the claim for TDIU on April 10, 1997, and 
it mailed the veteran notification on April 11, 1997.

3.  A notice of disagreement was received on May 3, 1997, and 
the RO issued a statement of the case addressing both 
sinusitis and TDIU on January 8, 1998.

4.  A timely substantive appeal was not received regarding 
sinusitis or TDIU.


CONCLUSION OF LAW

The Board does not have jurisdiction to decide appeals of the 
January 1997 and April 1997 decisions denying the veteran a 
compensable evaluation for sinusitis and a  TDIU.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of procedural issues relevant to this case will 
facilitate the Board's reasons and bases for this decision.  
As an initial matter, an appeal to the Board "consists of a 
timely filed notice of disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal."  38 C.F.R. § 20.200 
(2000).  The substantive appeal can be set forth on a VA Form 
9 or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause. 
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, then the 
veteran is "statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal.  The veteran was notified 
of the denials of his claims for a compensable evaluation for 
sinusitis and for TDIU in February 1997 and April 1997, 
respectively.  The RO received an NOD in May 1997, and it 
issued to him a statement of the case addressing sinusitis 
and TDIU on January 8, 1998.  The RO received a VA Form 9 
from the veteran on June 10, 1998.  Nonetheless, the receipt 
of this document was more than one year from the 
notifications of the decisions regarding sinusitis and TDIU, 
and it was more than 60 days from the issuance of the SOC.  
The veteran was never granted an extension of time to file a 
substantive appeal  Because his appeal was not filed timely, 
the Board does not have juirisdiction to decide the meritis 
of the issues.  

The regulations provide that when the Board raises the issue 
of adequacy of the substantive appeal, the veteran will be 
given notice of the issue and a period of 60 days following 
the date on which such notice is mailed to present written 
argument or to request a hearing on this question.  See 
38 C.F.R. § 20.203 (2000).  The Board mailed the veteran and 
his representative a letter regarding these issues in 
September 2000.  The Board has not received a reply from 
either the veteran or his representative.

Consequently, the Board in this case finds that absent a 
timely filed substantive appeal, the veteran is statutorily 
barred from appealing the decisions denying him of 
entitlement to a compensable evaluation for sinusitis and 
TDIU.  As such, the Board is dismissing the appeal.   The 
Board does not have jurisdiction to consider an appeal from 
this decision.  38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal is dismissed as to both issues.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

